DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visconti et al., hereinafter Visconti, US Publication No. 2016/0012171.

Regarding Claim 1, Visconti teaches a computer implemented method for electronics design, the method comprising: 
receiving, via a graphical user interface (GUI) (Visconti paragraph [0086], see user interface), first information relating to a requested electronic circuit, the first information including a selected type of electronic circuit and one or more operating criteria relating to requested fundamental functionality of the selected type of electronic circuit (Visconti paragraphs [0041] and [0043], wherein information 
receiving, via the GUI, second information relating to requested secondary attributes of a hypothetical candidate electronic circuit that satisfies the first information (Visconti paragraphs [0041] and [0043], wherein measurement specifications including accuracy requirements are input by a user); 
displaying, via the GUI, a set of candidate circuit architectures satisfying the first information, and a visualization of how each of the candidate circuit architectures relates to the second information (Visconti paragraphs [0043]-[0044], wherein a list of candidate sensors and their performance information is shown to the user); 
receiving, via the GUI, a user selection from the set of candidate circuit architectures to define a selected circuit architecture (Visconti paragraph [0044], wherein the user selects a sensor circuit); and 
displaying, via the GUI, detailed information regarding the selected circuit architecture, including a listing of specific components included in the selected circuit architecture (Visconti paragraph [0045], wherein the circuit is displayed to the user, including a complete parts list of circuit components).

Regarding Claim 2, Visconti further teaches wherein displaying detailed information regarding the selected circuit architecture further includes simulating expected electronic behavior of the selected circuit architecture and displaying 

Regarding Claim 3, Visconti further teaches receiving, via the GUI, at least one change to one of the specific components, and in response verifying whether the selected circuit architecture continues to satisfy the first information and the second information (Visconti paragraphs [0045] and [0047], wherein the user may modify earlier design decisions, including selecting different sensors, upon which simulations are repeated to determine if requirements are satisfied).

Regarding Claim 4, Visconti further teaches receiving, via the GUI, at least one change to a physical layout of the selected circuit architecture, and in response verifying whether the selected circuit architecture continues to satisfy the first information and the second information (Visconti paragraphs [0045] and [0047], wherein the user may modify the design, upon which simulations are repeated to determine if requirements are satisfied).

Regarding Claim 5, Visconti further teaches wherein the listing of specific components includes vendor-specific information relating to each of the specific components (Visconti Figs. 8A and 8B and paragraphs [0033], [0045] and [0087], wherein the listing of components includes manufacturer and distributor provided information). 



Regarding Claim 7, Visconti further teaches wherein the selected secondary attributes include a maximum operating temperature (Visconti paragraph [0041], wherein measurement specifications include temperature measurement range).

Regarding Claim 12, Visconti further teaches comprising ordering the specific components from respective vendors (Visconti paragraph [0048], wherein the system suggests distributors or supplies to order components).

Regarding Claim 13, Visconti further teaches displaying trust-related information relating to at least one of the specific components, the trust-related information being provided by a different user (Visconti paragraph [0051], wherein an analog design engineer may be contacted to review and provide support for the design, the analog design engineer generating trust related information which is displayed to the original user).

Regarding Claim 14, Visconti teaches a data processing system for designing electronics, the system comprising: 
one or more processors (Visconti paragraph [0033], see computer); 
a memory (Visconti paragraph [0033], see computer readable medium); and 
an electronics design program (Visconti paragraph [0033], see software) including a plurality of instructions stored in the memory and executable by the one or more processors to: 
receive, via a graphical user interface (GUI) (Visconti paragraph [0086], see user interface), first information relating to a requested electronic circuit, the first information including a selected type of electronic circuit and one or more operating criteria relating to requested fundamental functionality of the selected type of electronic circuit (Visconti paragraphs [0041] and [0043], wherein information regarding the type of sensor circuit and the circuit specifications and goals are input by a user); 
receive, via the GUI, second information relating to requested secondary attributes of a hypothetical candidate electronic circuit that satisfies the first information (Visconti paragraphs [0041] and [0043], wherein measurement specifications including accuracy requirements are input by a user); 
display, via the GUI, a set of candidate circuit architectures satisfying the first information, and a visualization of how each of the candidate circuit architectures relates to the second information (Visconti paragraphs [0043]-[0044], wherein a list of candidate sensors and their performance information is shown to the user); 
receive, via the GUI, a user selection from the set of candidate circuit architectures to define a selected circuit architecture (Visconti paragraph [0044], wherein the user selects a sensor circuit); and 
display, via the GUI, detailed information regarding the selected circuit architecture, including a simulation of electronic behavior of the selected circuit architecture and a listing of specific components included in the selected circuit architecture (Visconti paragraphs [0045]-[0046], wherein the circuit is displayed to the user, including a complete parts list of circuit components and simulation results).

Regarding Claim 15, Visconti further teaches wherein the plurality of instructions are further executable to: 
receive, via the GUI, at least one change to one of the specific components, and in response verify whether the selected circuit architecture continues to satisfy the first information and the second information (Visconti paragraphs [0045] and [0047], wherein the user may modify earlier design decisions, including selecting different sensors, upon which simulations are repeated to determine if requirements are satisfied).

Regarding Claim 16, Visconti further teaches wherein the plurality of instructions are further executable to: 
receive, via the GUI, at least one change to a physical layout of the selected circuit architecture, and in response verify whether the selected circuit architecture continues to satisfy the first information and the second information (Visconti paragraphs [0045] and [0047], wherein the user may modify the design, upon which simulations are repeated to determine if requirements are satisfied).



Regarding Claim 20, Visconti further teaches wherein the plurality of instructions are further executable to: 
simulate expected electronic behavior of the selected circuit architecture and display information relating to the simulated behavior on the GUI (Visconti paragraph [0046], wherein simulation is performed on the circuit and the results displayed to the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti as applied to claims 1 and 14 above, and further in view of Sandy et al., hereinafter Sandy, US Publication No. 2011/0066992.


Sandy teaches wherein the selected secondary attributes include a maximum overall printed circuit board (PCB) dimension (Sandy paragraphs [0025], [0043], [0082] and [0088], wherein user selected attributes include a form factor of the implementing PCB, which includes board dimension constraints and height constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visconti and Sandy to apply the known technique of applying board constraints when designing and selecting components of a circuit on a circuit board as taught by Sandy to improve on the designing and selecting components of a circuit on a circuit board as taught by Visconti, yielding the predictable results of improved manufacturability and performance of the circuit board.

Regarding Claim 9, Visconti does not explicitly teach wherein the overall PCB dimension is an area.
Sandy teaches wherein the overall PCB dimension is an area (Sandy paragraphs [0025], [0043], [0082] and [0088], wherein user selected attributes include a form factor of the implementing PCB, which includes board dimensions and shape, i.e. area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visconti and Sandy to apply the known technique of applying board constraints when designing and selecting components of a circuit on a circuit board as taught by Sandy to improve on the 

Regarding Claim 10, Visconti does not explicitly teach wherein the overall PCB dimension is a height.
Sandy teaches wherein the overall PCB dimension is a height (Sandy paragraphs [0025], [0043], [0082] and [0088], wherein user selected attributes include a form factor of the implementing PCB, which includes board height constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visconti and Sandy to apply the known technique of applying board constraints when designing and selecting components of a circuit on a circuit board as taught by Sandy to improve on the designing and selecting components of a circuit on a circuit board as taught by Visconti, yielding the predictable results of improved manufacturability and performance of the circuit board.

Regarding Claim 18, Visconti does not explicitly teach wherein the selected secondary attributes include a maximum overall printed circuit board (PCB) dimension.
Sandy teaches wherein the selected secondary attributes include a maximum overall printed circuit board (PCB) dimension (Sandy paragraphs [0025], [0043], [0082] and [0088], wherein user selected attributes include a form factor of the implementing PCB, which includes board dimension constraints and height constraints).
.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Visconti as applied to claims 1 and 14 above, and further in view of McCracken et al., hereinafter McCracken, US Patent No. 8,516,433.

Regarding Claim 11, Visconti does not explicitly teach wherein the visualization comprises: 
one or more bar charts, each of the bar charts corresponding to a respective one of the secondary attributes, and each bar at a given relative position in each of the bar charts representing a corresponding value of the secondary attribute for a respective one of the candidate circuit architectures; 
wherein each of the bar charts further includes a visual indication of a desired value for the corresponding secondary attribute, such that each bar chart shows a relative compliance of each of the candidate circuit architectures with the corresponding secondary attribute.
McCracken teaches wherein the visualization comprises: 

wherein each of the bar charts further includes a visual indication of a desired value for the corresponding secondary attribute, such that each bar chart shows a relative compliance of each of the candidate circuit a with the corresponding secondary attribute (McCracken Figs. 7 and 8 and Col. 10, Lines 50-67 and Col. 11, Lines 1-15, wherein the user specified desired value is displayed on the bar chart as a dashed line and a separate bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visconti and McCracken because it would only require simple substitution of the performance summary as taught by Visconti with the bar chart visualization as taught by McCracken, yielding the predictable results of improved user usability to select an optimal circuit design.

Regarding Claim 19, Visconti does not explicitly teach wherein displaying the visualization comprises: 
presenting one or more bar charts, each of the bar charts corresponding to a respective one of the secondary attributes, and each bar at a given relative position in 
wherein each of the bar charts further includes a visual indication of a desired value for the corresponding secondary attribute, such that each bar chart shows a relative compliance of each of the candidate circuit architectures with the corresponding secondary attribute.
McCracken teaches wherein displaying the visualization comprises: 
presenting one or more bar charts, each of the bar charts corresponding to a respective one of the secondary attributes, and each bar at a given relative position in each of the bar charts representing a corresponding value of the secondary attribute for a respective one of the candidate circuit architectures (McCracken Figs. 7 and 8, see bar charts that include bars at relative positions of increasing height, with each bar height representing a corresponding value of a component attribute of a candidate component); 
wherein each of the bar charts further includes a visual indication of a desired value for the corresponding secondary attribute, such that each bar chart shows a relative compliance of each of the candidate circuit architectures with the corresponding secondary attribute (McCracken Figs. 7 and 8 and Col. 10, Lines 50-67 and Col. 11, Lines 1-15, wherein the user specified desired value is displayed on the bar chart as a dashed line and a separate bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Visconti and McCracken because it would only require simple substitution of the performance summary as taught 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIC D LEE/Primary Examiner, Art Unit 2851